Citation Nr: 0308331	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-08 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
postoperative tuberculoma of the left lung.

[The issue of entitlement to compensation benefits under 38 
U.S.C. § 1151 for residuals of a phrenic nerve injury will be 
the subject of a future decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1948 to 
June 1952.  

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA), Seattle, Washington, 
regional office (RO), which, in pertinent part, found that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a postoperative tuberculoma 
of the left lung.  The veteran testified at a Board 
videoconference hearing in November 2002.  

During the course of this appeal, the veteran appears to 
raise the issue of entitlement to service connection for a 
breathing problem due to inservice exposure to DDT.  As this 
issue has not been addressed by the agency of original 
jurisdiction, it is referred to the RO for action deemed 
appropriate. 

[The Board is undertaking additional development on the claim 
of entitlement to service connection under 38 U.S.C.A. § 1151 
for residuals of a phrenic nerve injury pursuant to 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.]


FINDINGS OF FACT

1.  An unappealed January 1959 RO decision confirmed and 
continued an October 1958 RO decision that denied the 
veteran's initial claim for service connection for a 
postoperative tuberculoma of the left lung based on a finding 
that such disability was not incurred in or aggravated by 
service.  The January 1959 RO rating decision denying service 
connection for a tuberculoma is final.

2.  Evidence received since the January 1959 denial of 
service connection for a left chest tuberculoma does not bear 
directly and substantially on the specific matter under 
consideration, is cumulative or redundant, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the rating decision in January 1959 
is not new and material, and a claim of service connection 
for a postoperative tuberculoma of the left lung may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits enumerated above.  The discussions in the rating 
decision, the April 2002 statement of the case, and an April 
2001 letter from VA regarding the VCAA have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, by way of the 
April 2001 letter, the veteran was specifically advised of 
his and VA's respective responsibilities in the development 
of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case has long 
included service medical records and records of medical 
treatment received in the years shortly after service.  The 
record now also includes VA and private medical records 
detailing more recent treatment, as well as the report of a 
VA examination performed in August 2000.  The Board finds it 
significant that no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim, and the 
requirements of 38 C.F.R. § 3.159 have been met. 
 
The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument, as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

Aside from a single April 1952 record indicating a pleuritic 
rub, without rales, the veteran's service medical records 
contain no complaints or findings regarding lung problems.  
On his June 1952 examination prior to separation, the 
veteran's lungs and chest were evaluated as normal.  Chest X-
rays were negative.  

A private medical record from December 1954 indicated that 
the veteran had a recent chest X-ray which showed a lesion in 
his left lower lobe about 1.5 cm in diameter.  

On VA examination in September 1958, it was noted that the 
veteran complained of a chest condition.  A chest X-ray study 
was performed revealing evidence of an old lung surgery and 
resection of the 5th rib.  The left lung was found to be well 
expanded, and there was no pleural thickening or evidence of 
a lesion at that time.  

On special examination of the chest performed by VA in 
October 1958, it was noted that the veteran underwent 
nodulectomy in 1954 to rule out malignancy.   A tuberculoma 
was diagnosed, and because of this diagnosis, he was placed 
on therapy for active tuberculosis for one year.  Physical 
examination in 1958 revealed no rales or other abnormalities 
noted.  Chest X-rays did not reveal any active infiltration 
in either lung field.  The examiner noted that there was some 
residual pain as a result of the operation.  The diagnosis 
was left chest tuberculoma by history that was removed.

By way of an October 1958 rating decision, the RO denied 
service connection for a left chest tuberculoma, as the 
condition was not incurred in or aggravated by service.  The 
veteran was informed of the RO's decision by letter dated 
that month.

In an October 1958 statement, the veteran identified the 
private physician who performed the surgery and asserted that 
he had tuberculosis within three years of separation from 
service.  

A December 1958 certificate from the attending physician who 
performed the lung surgery indicated that the veteran had a 
coin lesion of the left lung excised through left 
posterolateral thoracotomy incision at the Deaconess Hospital 
in January 1955.  

Private records were obtained from the Deaconess Hospital 
showing treatment of the veteran in January 1955.  The 
veteran had presented with upper respiratory symptoms.  X-
rays and fluoroscopy revealed what was presumed to be a 
cannon-ball lesion in the left lower lung that moved with 
respiration.  The veteran noted pleuritic type pain for 
several weeks.   The tentative diagnosis was cannon-ball 
lesion in the left lung, rule out cancer.  The veteran 
underwent an operation to remove what was identified as a 
coin-lesion in the left lower lung that was probably a 
tuberculoma.  A January 1955 pathologist's report indicated 
that on microscopic examination there was no evidence of 
typical tubercles.  The main part of the lesion was noted to 
be composed of completely acellular and apparently hyalinized 
connective tissue.  It was noted that special stains were 
being done to identify the etiological agent, but that these 
would not be reported in a supplementary report unless some 
positive finding is made.  The diagnosis was tuberculoma of 
the lung, apparently active.   

By way of a January 1959 decision, the RO confirmed and 
continued the prior denial of service connection for a 
postoperative tuberculoma of the left lung.  The veteran was 
informed of this decision through a February 1959 letter.  
The veteran did not initiate a timely appeal, and that 
decision became final. 

In May 2000, the veteran submitted a statement attempting to 
reopen his claim for service connection for a postoperative 
tuberculoma of the left lung.  

VA records dated from 1997 through 2000 were added to the 
claims file.  These show treatment for various conditions but 
do not show evidence complaints or findings regarding the 
postoperative tuberculoma of the left lung.  Findings on the 
report of a  February 2000 chest X-ray showed evidence of a 
prior left thoracotomy and indicated that the lungs were well 
inflated and free of active infiltrate.  The impression was 
stable chest with no acute cardiopulmonary abnormalities.  
June 2000 VA medical records reflected complaints of 
shortness of breath.  The report indicated that there was no 
pulmonary pathology that could explain the veteran's 
shortness of breath.  Findings on the report of an October 
2000 chest X-ray showed bronchial wall thickening at both 
lung bases, right greater than left, with no mass, 
consolidation, or effusion evident.  The impression was 
changes consistent with chronic bronchitis.  October 2000 
records show that the veteran sought treatment for complaints 
of shortness of breath.  It was noted that he had a history 
of chronic obstructive pulmonary disease with a long history 
of smoking.  Treatment included the use of inhalers.  

On August 2000 VA medical examination, the veteran reported 
complaints of sinus problems.  On medical history, it was 
noted that the veteran used inhalers for his chronic 
obstructive pulmonary disease.  Physical examination revealed 
slight shortness of breath with wheezing and bilateral rales.  
Bilateral nasal passages showed some occlusion with inferior 
turbinate and mucous membrane swelling.  Findings included 
mild maxillary sinus tenderness on the right and questionably 
tender ethmoid sinuses.   

By November 2000 rating decision, the RO denied service 
connection for a tuberculoma, finding that new and material 
evidence sufficient to reopen that claim had not been 
submitted.  

In his April 2001 notice of disagreement and his June 2002 
substantive appeal, the veteran asserted that his lung 
problems are due to inservice exposure to DDT.

In November 2002, he testified before the undersigned.  He 
indicated that he was prescribed inhalers for his "lung 
problems" and reported that he has not had any treatment for 
lung problems since 2000.

Analysis 

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered. 38 U.S.C.A. § 7105(c).   Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  Under 38 C.F.R. § 3.156(a), "new 
and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.  66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)].

As noted above, the veteran's claim of service connection for 
a left lung tuberculoma was previously denied in a January 
1959 rating decision that became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge, 
supra.
 
The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in January 1959.

At the time of the January 1959 rating decision, the record 
included statements from the veteran, service medical records 
from the veteran's period of service ending in 1952, private 
medical records of lung problems and surgery in 1954 and 
1955, and VA examination reports dated in September and 
October 1958.  The record did not include evidence that the 
veteran's tuberculoma of the left lung was due to or 
aggravated by service.  Nor did it show that the veteran 
actually had active tuberculosis.  While a record noted that 
the veteran had tuberculoma, apparently active, it is 
important to note that the pathology report specifically 
indicated that there was no evidence of typical tubercles. 

In this case, the additional evidence submitted after the 
last final decision in January 1959 consists of statements 
from the veteran and VA medical records which noted the 
veteran's history of lung surgery, detailed treatment for 
current problems with shortness of breath, bronchitis, and 
chronic obstructive pulmonary disease, and indicated merely 
that the veteran's current  shortness of breath did not 
appear to have a pulmonary component.  

After careful consideration of this evidence, the Board finds 
that it is not new and material sufficient to reopen the 
claim for service connection for a left lung tuberculoma.  
While medical records note a history of his lung surgery in 
1955, they do not indicate that a postoperative tuberculoma 
of the left lung was in any way related to service.  
Furthermore, the newly added medical records show that the 
veteran's current problems with breathing are related to 
chronic obstructive pulmonary disease or to problems 
associated with bronchitis or the sinuses.  They do not show 
that the veteran's current symptoms related to his a 
postoperative tuberculoma of the left lung, or that the 1955 
tuberculoma was due to service. 

Therefore, the newly submitted medical evidence does not bear 
directly and substantially on the question of whether the 
veteran's postoperative tuberculoma of the left lung is 
related to service, and this evidence, while new, cannot be 
deemed "material" for purposes of reopening the veteran's 
claim.    

As to the veteran's own opinions, he has not demonstrated he 
has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation.  Therefore, his lay opinions in this matter are 
not competent medical evidence, and cannot be deemed 
"material" for purposes of reopening his claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For evidence to 
be new and material, it must bear directly and substantially 
on the matter at hand, and be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Here, the claim has been denied on the basis that the 
veteran's postoperative tuberculoma of the left lung was not 
due to or aggravated by service.  In this context, the only 
evidence that would bear on the matter at hand would be 
evidence tending to show that the left lung tuberculoma was 
related to service.  No such evidence has been submitted, and 
the claim may not be reopened.

New and material evidence, sufficient to reopen the veteran's 
claim of service connection for a tuberculoma of the left 
lung, has not been submitted.


ORDER

The appeal to reopen a claim of service connection for a 
postoperative tuberculoma of the left lung is denied.	


	                        
____________________________________________
	Dennis F. Chiappetta
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

